                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                             NORTHERN DISTRICT OF ALABAMA
 Fill in this information to identify your case:
 Debtor 1               Betty P Tombrello                                                                        Check if this is an amended plan
                              Name: First           Middle                  Last                                 Amends plan dated:      ,
 Debtor 2                                                                                                                Part(s) amended:
 (Spouse, if filing)          Name: First           Middle                  Last                                             Part 1              Part 5
                                                                                                                             Part 2              Part 6
 Case number:                 18-05160                                                                                       Part 3              Part 8
 (If known)                                                                                                                  Part 4              Part 9

                                                                                                                 Failure to check a box identifying a Part
                                                                                                                 amended hereby may render that amendment
                                                                                                                 ineffective.

Chapter 13 Plan

 Part 1:      Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative
                           orders, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders
                           that provision ineffective.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this
                           plan without further notice if no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of
                           claim must be filed in order to be paid under this plan.

                           The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)' failure to
                           check a box that applies renders that provision ineffective.


                              The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment
                           or no payment at all to the secured creditor.

                              The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest as set out in
                           Part 3, § 3.4.

                               The plan sets out nonstandard provision(s) in Part 9.

 Part 2:      Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

              $850 per Month for 60 months

              Debtor(s) shall commence payments within thirty (30) days of the petition date.

2.2           Regular payments to the trustee will be made from future income in the following manner (check all that apply):

                          Debtor(s) will make payments pursuant to a payroll deduction.          Debtor(s) request a payroll deduction be issued to
                          Debtor(s) will make payments directly to the trustee.
                          Other (specify method of payment)


                                                                                   Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

       Case 18-05160-TOM13                                   Doc 20    Filed 01/09/19 Entered 01/09/19 15:52:35                           Desc Main
                                                                      Document     Page 1 of 4
 Debtor                Betty P Tombrello                                        Case number       18-05160                                      Eff (12/01/2017)


2.3          Income tax refunds and returns. Check one.
                     Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee income tax refunds received during the plan term, if any.

                          Debtor(s) will treat income refunds as follows:


                          Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.

2.4          Additional payment (Check all that apply):
                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5           Adequate Protection Payments

             Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof
             of claim in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds
             are available after the proof of claim is properly filed.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, claim modification, and hearing on valuation. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below:
                                1. were incurred within 910 days before the petition date and secured by a purchase-money security interest in a motor
                                   vehicle acquired for the personal use of Debtor(s), or
                                2. were incurred within 1 year of the petition date and secured by a purchase-money security interest in any other thing of
                                   value, or
                                3. are fully secured.
                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the
                          trustee as specified below. Unless otherwise ordered, the amount stated on a proof of claim or amended proof of claim controls
                          over any contrary amount listed below as to the estimated amount of the creditor's total claim, but the interest rate is controlled
                          by the plan.

 Name of Creditor                    Monthly         Estimated       Collateral          Value of        Interest      Monthly Fixed          Monthly Fixed
                                    Adequate         Amount of                           Collateral       Rate          Payment to           Payment to Begin
                                    Protection     Creditor's Total                                                      Creditor
                                     Payment           Claim
 PROGRESSIVE                                 $1.00        $400.00 BED &                      $300.00 5.00%                         $9.00 June, 2019
 LEASING                                                            MATTRESS
 WELLS FARGO                               $44.00        $6,707.00 2009                    $4,375.00 5.00%                      $144.00 June, 2019
 AUTO FINANCE                                                       VOLKSWA
                                                                    GON

3.4          Section 522(f) judicial lien and nonpossessory, nonpurchase-money ("Non-PPM") security interest avoidance. Check all that apply.
                      None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral. Check one.

                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims
                                                                              Chapter 13 Plan                                              Page 2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

       Case 18-05160-TOM13                                  Doc 20    Filed 01/09/19 Entered 01/09/19 15:52:35                          Desc Main
                                                                     Document     Page 2 of 4
 Debtor                Betty P Tombrello                                       Case number       18-05160                                       Eff (12/01/2017)


4.1          General
             Trustee’s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.

4.2          Chapter 13 case filing fee. Check one.

                  Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.
                  Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.

4.3          Attorney's fees.

                           The total fee requested by Debtor(s)’ attorney is $3,500.00. The amount of the attorney fee paid prepetition is $600.00. The
                           balance of the fee owed to Debtor(s)’ attorney is $2,900.00, payable as follows (check one):

                               $1,180 at confirmation, $740 per month for 2 months then $240 for 1 month.
                               in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.

4.4          Priority claims other than attorney’s fees and domestic support obligations. Check one.

               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
               The other priority claims are:
       Name of Creditor            Estimated amount of claim to be Monthly fixed payment, if any, to Monthly fixed payment, if any, to
                                                paid                                creditor                      begin
 INTERNAL REVENUE                                        $29,668.00                             $596.24 5
 SERVICE

4.5          Domestic support obligations. Check one.

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.

5.2          Percentage, Base, or Pot Plan. Check one.

                          100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.
                          Percentage Plan. This plan proposes to pay          % of each allowed nonpriority unsecured claim.
                          Pot Plan. This plan proposes to pay $       , distributed pro rata to holders of allowed nonpriority unsecured claims.
                          Base Plan. This plan proposes to pay $         to the trustee (plus any tax refunds, lawsuit proceeds, or additional payments
                          pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any, after
                          disbursements have been made to all other creditors provided for in this plan

5.3          Interest on allowed nonpriority unsecured claims not separately classified. Check one.
                       None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4          Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.5 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured.
             Check one.


                                                                             Chapter 13 Plan                                               Page 3 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

       Case 18-05160-TOM13                                  Doc 20    Filed 01/09/19 Entered 01/09/19 15:52:35                          Desc Main
                                                                     Document     Page 3 of 4
 Debtor                Betty P Tombrello                                       Case number     18-05160                          Eff (12/01/2017)

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



6.2          The executory contracts and unexpired leases listed below are rejected:

 -NONE-

 Part 7:      Sequence of Payments

7.1          Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments
             set forth in the administrative order for the division in which this case is pending.

 Part 8:      Vesting of Property of the Estate

8.1          Property of the estate will vest in Debtor(s) (check one):

              Upon plan confirmation.
              Upon entry of Discharge

 Part 9:      Nonstandard Plan Provisions

                          None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.

 Part 10: Signatures:

Signature(s) of Debtor(s) required.

Signature(s) of Debtor(s) (required):


 X     /s/ Betty P Tombrello                                                           Date    January 9, 2019
       Betty P Tombrello

 X                                                                                     Date


Signature of Attorney for Debtor(s):
 X /s/ Cindee Dale Holmes                                                      Date   January 9, 2019
     Cindee Dale Holmes
     1909 5th Avenue North
     Suite 200
     Birmingham, AL 35203
     205-254-3664

Name/Address/Telephone/Attorney for Debtor(s):

By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of
the provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions
included in Part 9.




                                                                             Chapter 13 Plan                                Page 4 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy

       Case 18-05160-TOM13                                  Doc 20    Filed 01/09/19 Entered 01/09/19 15:52:35           Desc Main
                                                                     Document     Page 4 of 4
